UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 MobileBits Holdings Corporation (Exact name of registrant as specified in its charter) Nevada 000-156062 26-3033276 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 11835 W. Olympic Boulevard, Suite 855 Los Angeles, California (Address of principal executive offices) (Zip Code) (310) 775-8077 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if a smaller reporting company) o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock: As of March14,2012, the Company had 56,115,479 shares of common stock issued and outstanding. MobileBits Holdings Corporation FORM 10-Q For period ended January 31, 2012 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1 Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES PART I – FINANCIAL INFORMATION Item 1. Financial Statements MobileBits Holdings Corporation Consolidated Financial Statements January 31, 2012 (Unaudited) CONTENTS Page(s) Consolidated Financial Statements: Consolidated Balance Sheets - As of January 31, 2012 and October 31, 2011 (Unaudited) 5 Consolidated Statements of Operations - For the three months ended January 31, 2012 and 2011 (Unaudited). 6 Consolidated Statements of Cash Flows - For the three months ended January 31, 2012 and 2011, (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8-18 4 MobileBits Holdings Corporation Consolidated Balance Sheets (Unaudited) January 31, October 31, ASSETS Current assets: Cash $ $ Investments in marketable securities - Accounts receivable, net - Prepaid expenses and other current assets Total current assets Property and equipment, net Software development costs, net - Intangibles - Goodwill - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses – related parties Stock payable - Short-term debt – related party - Deferred revenues - Total current liabilities Commitments and contingencies - - Stockholders’ equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value; 250,000,000 shares authorized; 56,115,479 and 29,051,616 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying summary of accounting policies and notes to consolidated financial statements. 5 MobileBits Holdings Corporation Consolidated Statements of Operations (Unaudited) For the Three Months Ended January 31, REVENUES $ $
